           Case 1:21-cv-00534-RC Document 3 Filed 03/02/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT FOR THE
                             DISTRICT OF COLUMBIA


     MALCOLM MEDLEY,

                                   Plaintiff,

            v.                                               Civil Action No.: 1:21-cv-00534

     CHARLOTTE A. BURROWS, CHAIR
     UNITED STATES EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION,                                 March 2, 2021



                              Defendant.


                            PLAINTIFF’S NOTICE OF ERRATA

       Plaintiff Malcom Medley, by and through undersigned counsel, respectfully submits this

errata to its Complaint, which was filed on March 1, 2021, at Docket No. 1, in order to correct an

inadvertent clerical error. The Complaint did not include the name & full residence address of

each party. Plaintiff submits as Exhibit 1 the Corrected Complaint, adding the name & full

residence address of each party.

Dated: March 2, 2021                            Respectfully submitted,


                                                /s/ Anita M. Chambers
                                                R. Scott Oswald, D.C. Bar # 458859
                                                Anita M. Chamber, D.C. Bar # 1046845
                                                The Employment Law Group, P.C.
                                                888 17th Street, N.W., 9th floor
                                                Washington, D.C. 20006
                                                (202) 261-2806
                                                (202) 261-2835 (facsimile)
                                                soswald@employmentlawgroup.com
                                                achambers@employmentlawgroup.com
                                                Counsel for Plaintiff



                                                  1
           Case 1:21-cv-00534-RC Document 3 Filed 03/02/21 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, a true and correct copy of the foregoing

was served via served via email upon:

       Charlotte A. Burrows, Chair,
       Equal Opportunity Employment Commission,
       charlotte.burrows@eeoc.gov

       Carol Miaskoff, Legal Counsel,
       Office of Legal Counsel,
       Equal Opportunity Employment Commission,
       carol.miaskoff@eeoc.gov

       Daniel Van Horn
       Chief of Civil Division
       United States Attorney’s Office for the District of Columbia
       555 4th Street NW,
       Washington, D.C. 20530
       Daniel.VanHorn@usdoj.gov

and via certified mail on:

       UNITED STATES ATTORNEY’S OFFICE
       FOR THE DISTRICT OF COLUMBIA
       Attn: Civil Process Clerk
       555 4th Street NW,
       Washington, D.C. 20530

       UNITED STATES ATTORNEY GENERAL
       950 Pennsylvania Avenue NW
       Washington, DC 20530

       EEOC HEADQUARTERS
       131 M Street, NE
       Washington, DC 20507

                                            /s/ Anita M. Chambers
                                            Anita M. Chambers



                                                2
